CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page11ofof77PageID:
                                                                        PageID:18706
                                                                                1
CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page22ofof77PageID:
                                                                        PageID:18707
                                                                                2
CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page33ofof77PageID:
                                                                        PageID:18708
                                                                                3
CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page44ofof77PageID:
                                                                        PageID:18709
                                                                                4
CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page55ofof77PageID:
                                                                        PageID:18710
                                                                                5
CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page66ofof77PageID:
                                                                        PageID:18711
                                                                                6
CaseCase
     1:19-md-02875-RBK-JS
         1:20-cv-20380-RBK-JS
                            Document
                              Document
                                     6961 Filed
                                           Filed12/23/20
                                                 12/28/20 Page
                                                           Page77ofof77PageID:
                                                                        PageID:18712
                                                                                7
